EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Trent Hoffman on 11 March 2022.
The application has been amended as follows:
1.	(Currently Amended) A method for monitoring a dual-stage, stroke activated, mixed fluid gas shock strut, comprising:
	activating a secondary chamber of the dual-stage, stroke activated, mixed fluid gas shock strut by compressing the dual-stage, stroke activated, mixed fluid gas shock strut and thereby moving a metering pin with a strut piston to mechanically engage a separator piston;
	receiving, by a controller, a primary chamber temperature sensor reading;
	receiving, by the controller, a primary chamber pressure sensor reading;
	receiving, by the controller, a secondary chamber pressure sensor reading;
	receiving, by the controller, a secondary chamber temperature sensor reading; 
receiving, by the controller, a shock strut stroke sensor reading;

	determining, by the controller, a plurality of compression factors for known oil volumes based on at least one of the primary chamber temperature sensor reading and the shock strut stroke sensor reading; 
	calculating, by the controller, an oil volume in a primary chamber of the dual-stage, stroke activated, mixed fluid gas shock strut;
calculating, by the controller, a number of moles of gas in the primary chamber of the dual-stage, stroke activated, mixed fluid gas shock strut, based upon at least the oil volume in the primary chamber;
calculating, by the controller, a volume of gas in [[a]] the secondary chamber of the dual-stage, stroke activated, mixed fluid gas shock strut; and
calculating, by the controller, a number of moles of gas in the secondary chamber, based upon at least one of the secondary chamber pressure sensor reading, and the secondary chamber temperature sensor reading.
2.	(Currently Amended) The method of claim 1, further comprising:
	calculating, by the controller, a displaced volume of the secondary chamber of the dual-stage, stroke activated, mixed fluid gas shock strut;
	estimating, by the controller, a volume of oil leaked into the secondary chamber, based upon at least one of the secondary chamber pressure sensor reading, the secondary chamber temperature sensor reading, the displaced volume of the secondary chamber, and a total volume of the secondary chamber; and 
sending, by the controller, a servicing message to a visual display. 
the primary chamber of the dual-stage, stroke activated, mixed fluid gas shock strut. 
4.         (Currently Amended)  The method of claim 1, wherein the primary chamber pressure sensor reading is received from a pressure sensor installed on [[a] ]the primary chamber of the dual-stage, stroke activated, mixed fluid gas shock strut.
5.         (Currently Amended)  The method of claim 1, wherein the secondary chamber temperature sensor reading is received from a temperature sensor installed on [[a]] the secondary chamber of the dual-stage, stroke activated, mixed fluid gas shock strut. 
6.         (Currently Amended)  The method of claim 1, wherein the secondary chamber pressure sensor reading is received from a pressure sensor installed on [[a]] the secondary chamber of the dual-stage, stroke activated, mixed fluid gas shock strut.
7.         (Original)  The method of claim 1, wherein the shock strut stroke sensor reading is received from a stroke sensor.
8.         (Original)  The method of claim 1, wherein the compression factor is calculated based upon the primary chamber pressure sensor reading.
9.         (New)  The method of claim 2, wherein the servicing message comprises an indication of a quantity of oil in the dual-stage, stroke activated, mixed fluid gas shock strut.
10.	(New) The method of claim 2, wherein the servicing message comprises an indication of a quantity of gas in the dual-stage, stroke activated, mixed fluid gas shock strut.		
ALLOWABLE SUBJECT MATTER
Claims 1-10 are pending and allowed.  Claims 1-6 are currently amended.  Claims 9-10 are new.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Pountney et al. US 2017/0008647 (A1) teaches a method and system for route personalization. A method may include, in an embodiment, requesting that a user of a computing device provide a trip modifier in response to a request from the user to map a route from a first location to a second location; acquiring objective data related to the trip modifier for at least one possible route from the first location to the second location; generating a weighted route recommendation associated with each possible route based on the acquired objective data and the trip modifier; and displaying each possible route and its associated weighted route recommendation on the computing device, wherein the trip modifier comprises at least one user characteristic and each weighted route recommendation is configured to provide a personalized route recommendation to the user for the respective associated possible route.
In regarding to independent claim 1, Pountney taken either individually or in combination with other prior art of record fails to teach or render obvious a method for monitoring a dual-stage, stroke activated, mixed fluid gas shock strut, comprising: activating a secondary chamber of the dual-stage, stroke activated, mixed fluid gas shock strut by compressing the dual-stage, stroke activated, mixed fluid gas shock strut and thereby moving a metering pin with a strut piston to mechanically engage a separator piston; receiving, by a controller, a primary chamber temperature sensor reading; receiving, by the controller, a primary chamber pressure sensor reading;

calculating, by the controller, a number of moles of gas in the secondary chamber, based upon at least one of the secondary chamber pressure sensor reading, and the secondary chamber temperature sensor reading.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667